OPINION — AG — **** MEDICAL EXAMINER — RELEASE OF INFORMATION **** THE STATE MEDICAL EXAMINER MAY RELEASE INFORMATION AS TO THE CAUSE AND MANNER OF DEATH AND THE RESULTS OF TOXICOLOGICAL EXAMINATIONS ONLY TO DISTRICT ATTORNEYS, AND LAW ENFORCEMENT OFFICERS MAKING A CRIMINAL INVESTIGATION IN CONNECTIONS WITH THE DEATH, AND THE NEXT OF KIN OF DECEDENT ONLY ON ORDER OF THE DISTRICT ATTORNEY. CITE: 63 Ohio St. 1971 942 [63-942], 63 Ohio St. 1971 942 [63-942], 63 Ohio St. 1971 949 [63-949] (PAUL C. DUNCAN)